OFFICE OF THE ATTORNEY   GENERAL       OF   T’EXAS
                        AUSTIN




Honorable Burl Brittain
County Auditor
San PatrioAo County
sinton, Texas
DeartSir:




            Your letter or                  ~qU'%!Sti~ th4   OiiB-
ion of this Qeprtment 0                     tltit+l
                                                 tharoln readr
as followB:




                                            6 we,46
                         eduOtlQns   (h't 88Of3)
 Honorable Burl Brittaln,Page 82


.*          oan est for this olfloer   for the year
            194%!?
      *3.   Would this County had to hare had MOO1
            or mom population in 1OsIzin order to
            be govemod by ths provisions OS Art.
            3ssg P. e and Art. aSo1 P. e now?"
           Artiole 5888, Vernon*s Annotated Olvil Statutes,
 provides In part:
          *Exoept as otherwiseprovided in thi8           _
     Aot, the annual iese that may be retiined by
     preoinot, county and dirrtriotofflosw aim-
     tioned in this Artlole shall be as folloWi:
                In oountlea oontalningtwenty rive
     (~3,o;J~j thousand.orless inhabftantar aount,
     Judge, Dletrlat or Criminal Dletriot Attaiqey,
     Sheriff, Count7 Glepk, Oountp Attorney, Ma-
     trlot Clerk, Tax Collootor,Tax Asssasor, or
     tha Asrsssor and Gollsotor of Tares, 'Rpstity-
     four hundred  (#PAOO.OO) Dollars aaoh; w . ."

           Artibl.eSS1891,
                        Vernon*8 Annotate6 61+%1 &atatea,
 provider in pa-1
          “Eaoh efiioet named in thir Ohaptea ~@hall
     first out of the current ises of hts offtee
     pay or be   id the -QUBt allowad h%m under
     the provierens of &tiO%s Sg@M& ttbga%&er    tiihh
     the aaiarler 0~r bie aetaiutaqlaain& dsputl*8,
     and authofized sxpense8 u&de& Art&al6 SSW,
     and the amountneo~ssuery  to ooiar oorts 0r
     pmmua on titersr eurety bond may b+ riqnir-
     sd by law. ~If the OtWlcr@IBf
                                 ises oi.stiohCbfftOe
     oollsotsd in anp rsati'bemore thaaths, -9-t
     needed to p&y the amou@ts abwe SpeQifb&
     same a&&l.bs dswd 6x60~8 fees, .iUid     shwl
     i;ddsposdd OS iB the mann6f harainaftsclr   PSO-
          .
           "In oaunt~sa oontmtningtksntpfive thou+
      sand (23,000) OE less fahabltante~,Distrlat
      and Oounty~.ofiio~rn&ems6 harein shaX1 rstaia
      one-third or suoh exw3t3 Zsss unttl suah 'one-
              Honorable Burl Brlttain,Page 8


      .   *          third, together with the amOuB46 apeoliied
                     in Artiole 5883  alaountsto ThreoThourand
                     Dollars (t3,OOOj. . . .-
                       Artlolo 39120, Seotlon 13, vemon*e Annotated
              C&l1 Statutes, reads In part ae r0um8
                          *The Coi5lauloneru*Court ln oountieo
                     hating a population of twenty thousand
.~:                  (eO,OOO)lnhabltant~or nom, and 16~s than
                     one hundrsd.andninety thousanU jlQO,OOO)
                     InhabItant aooording to the laut preoeding     _
                     Fedora1 %BSW,   is hereby authorlzed'andif
                     shall be lta duty to fir the saXarlerr.ot
                     all the.followlngnamed M'floe~s, to-nit1
                     sheriff,ammmor and oollaotor of taxen,
                     county judge, county attorney, lnoludln&
                     0rimlnaL Uistrlot attorneye and oou&ty crtt
                     torneya who perrow the dutiee of dIetriot
                     attorneya; dilrtrlotclerk, aounty i?lerk;
                     treasurer,hiae and anIn& lnsepsotor.:’ Eaoh
                     of said offloere ohall be paid ln~momy on
                     annualoalaryintwelro (I.21squel inata&
                     nents .ofnot lesy than %he total qua M&+od
                     au oompensatlonbyeUm fn ,hiaci~fioiail~eq+
                     04qror th4 ilIMa years1935, and Bat m&i+
                     t&~them&lm~amount       ilLowedeuoh off'%oer
                     tinderlami 'existingon Augumt 84, +?ati;+ a ."
                        On August 2& 1933, 6&e p&pulatl~& oi &      Patti,010
              County, %nrp, aoaordiag to the theo'Zaa&.preo~ding    Federal
              Conaua of 1930 *aa 23,fW lnhabltaata,,  and at.,$hat time tho
              maxImum aamant,.Woh the oounly judge -8 ent%tled to under
              Article zass -xfn&*tlc&as891,~.Vsmaa~4:-~otated     Civil Stat-
              ute8, was the supsof '$S~OOQJMpet ~jW*,;:.       ..
                         mde~'%he &iota lrtditsdia gouj~lattir,the total
              Wunt     OfSes~~eii~~84
                                    'bythe OOU%ty JUdgS fOs~!%heY-r 1983
              wall (aa&6a and an ex offlalo sa$aky M'$l,9,99;92reampaid
              to the oauuty ju&s fok that year laalrl~@ a total of e3.662.43.
                        AHlols S896, VernontE Annotated ClliX StatUtSd,
                                         * Omrt ircm allowing oompent3atlon
              prohibits the UomaUi6iionszro
              for BX offfafo aerviaes to county offleers where the oompen-
              sation and exaeaa ieea whloh they are GJ.a;ad to Fetaln ohall
              reaoh .them&&um provided for, .buOprovidss that whel% the
              oompematlon and exoet)eteea .do not reaah euoh maximum, the
         Honorable Burl Blttaln, Page 4


         oourt shall allow compensationif in their         judgment It Is neo-
       s 'essary. This provlsloh it88ir   authorless an ~+l.lowance
                                                                 for
         ex ofrloio servloes wlthln the limitation stated) payment
         need not be author$xedby some other statute, (Voltmanv.
         Slator, 217 S. H. 898; Texas Jurisprudence,Volume 34, page
         546) The above mentions4 statute (ArtiolsZ$SOS)authorizes
         the Commissloaer~~Court to allow (111offloer oompenaatlan
         for ex offloio ?ervloer provided that suoh ocimpensaflon,to-
         gefher with the fses~r&alnad by him under the preosdlng
         seotlons (Artlole21883and Art&ale 3S91, supra) does not
         amount to more than the Umlt fixed by them. The oompeasa-
         tlon so allowed is not to bs regarded as exoess fees of whloh
         the officer oaa.moelve?  only one-third,wheq hia total



                   Z,nvi&of the foregoing authorltiss~:aud the faotr
         stated in your Letter, we answer the first~qu6j&~onstated
         above in the *g;atlve.
                   XIIriply to your eeaond question,you are advlsed
         that the mlnl#&um8a$ary of the oouuty,judga.forthe year
         f94F.is $8,662.43,aad the maximinnsdtary tha$;ths Cmmlt~-
         sion~ra~ Court uan '$Q*    set for the oOUB%p :j@ge iOF ths
         yaaf 1943 18.$3,000.00.
....              x8100~0tion with the foregofly;,  ti atLl yo*
                             of ~Naoogdoohee OOtmty V. WladeF, 110
         attention,Cotbe~:oase
         5. W. (I&K)
                   978   f~lt’refuued]    xyferrlag   te   Seotioa   @   of
         Artlole 89128 a&Artlola '$891,Vernon*8 Aamtated Qlvil
         Statutes, where ltnas sa%dr
                   Tbder the statutes the salarjr4f.@q
              oounty olerk of Nao. do&es Gogoty'wasgoa+sm-
              ed by the pllalsrpn
                                oa
                                 x-3   earno& La ~XQSS,~arid
              the ma&mm salary'& $15SOq?fJ0.w
                   With r~eferennoi
                                  t&the t&d    q&&Ian rtat,b~abuvs,              ;
         in view of the &bore mMM.oned authorities8&b t&s faOt8
         stated, we respsotful.1~answer the 8sms in thhess$iiwivs.